                                 Case 2:20-cv-07618-VAP-MRW Document 15 Filed 10/27/20 Page 1 of 6 Page ID #:222




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                              UNITED STATES DISTRICT COURT
                                  8                             CENTRAL DISTRICT OF CALIFORNIA

                                  9
                                 10
Central District of California
United States District Court




                                 11      Pablo Astudillo-Bautista et al.,
                                 12                                                2:20-cv-07618-VAP-MRWx
                                                         Plaintiffs,
                                 13                      v.                            Order DENYING Motion to
                                 14      Ford Motor Company,
                                                                                           Remand (Dkt. 10)
                                 15                      Defendant.
                                 16
                                 17
                                 18         Plaintiffs Pablo and Sualo Astudillo-Barrera filed a Motion to Remand
                                 19   (“Motion”) on September 29, 2020. (Dkt. 10). Defendant Ford Motor
                                 20   Company filed an Opposition on October 12, 2020 (Dkt. 11), and Plaintiff
                                 21   replied on October 19, 2020 (Dkt. 12).
                                 22
                                 23         After considering all the papers filed in support of, and in opposition
                                 24   to, the Motion, the Court deems this matter appropriate for resolution
                                 25   without a hearing pursuant to Local Rule 7-15. The Court DENIES the
                                 26   Motion.

                                                                            1
                                 Case 2:20-cv-07618-VAP-MRW Document 15 Filed 10/27/20 Page 2 of 6 Page ID #:223




                                  1                                       I.   BACKGROUND
                                  2            Plaintiffs filed the Complaint in the California Superior Court, Los
                                  3   Angeles County, on July 7, 2020, asserting two claims under California’s
                                  4   Song-Beverly Consumer Warranty Act relating to their purchase of a 2018
                                  5   Ford Mustang. (See Dkt. 1-1, ¶ 5 “Complaint”). Defendant removed the
                                  6   action to federal court on August 21, 2020. (Dkt. 1, “Notice of Removal”).
                                  7   Plaintiffs now seek to remand to state court, arguing that Defendant’s
                                  8   removal failed to establish the amount in controversy requirement for federal
                                  9   subject matter jurisdiction. (See generally Dkt. 10).
                                 10
Central District of California
United States District Court




                                 11                                 II.        LEGAL STANDARD
                                 12            Under 28 U.S.C. § 1441(a), a civil action may be removed to the
                                 13   district court where the action is pending if the district court has original
                                 14   jurisdiction over the action. A district court has diversity jurisdiction over any
                                 15   civil action between citizens of different states if the amount in controversy
                                 16   exceeds $75,000, excluding interest and costs.1 28 U.S.C. § 1332. “[T]he
                                 17   amount in controversy includes damages (compensatory, punitive, or
                                 18   otherwise), the costs of complying with an injunction, and attorneys’ fees
                                 19   awarded under fee-shifting statutes or contract.” Fritsch v. Swift Transp. Co.
                                 20   of Ariz., LLC, 899 F.3d 785, 793 (9th Cir. 2018).
                                 21
                                 22            Generally, a defendant must file a notice of removal within 30 days
                                 23   after receipt of the first pleading in the state action that sets forth a
                                 24   removable claim. 28 U.S.C. § 1441(b)(1). Where removability is uncertain,
                                 25
                                 26      1
                                             Plaintiffs do not challenge diversity of citizenship. (See generally Dkt. 10).

                                                                                   2
                                 Case 2:20-cv-07618-VAP-MRW Document 15 Filed 10/27/20 Page 3 of 6 Page ID #:224




                                  1   the 30-day period is measured from the point at which defendant had notice
                                  2   that the action is removable. 28 U.S.C. § 1441(b)(3).
                                  3
                                  4         “The burden of establishing federal jurisdiction is on the party seeking
                                  5   removal, and the removal statute is strictly construed against removal
                                  6   jurisdiction.” Prize Frize, Inc. v. Matrix (U.S.) Inc., 167 F.3d 1261, 1265 (9th
                                  7   Cir. 1999), superseded by statute on other grounds as stated in Abrego
                                  8   Abrego v. The Dow Chem. Co., 443 F.3d 676, 681 (9th Cir. 2006). There is
                                  9   a strong presumption against removal jurisdiction, and federal jurisdiction
                                 10   “must be rejected if there is any doubt as to the right of removal in the first
Central District of California
United States District Court




                                 11   instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (citation
                                 12   omitted). A “defendant always has the burden of establishing that removal
                                 13   is proper.” Id. “If at any time before final judgment it appears that the
                                 14   district court lacks subject matter jurisdiction, the case shall be remanded.”
                                 15   28 U.S.C. § 1447(c).
                                 16
                                 17                                 III.   DISCUSSION
                                 18         Plaintiffs contend the Notice of Removal fails to allege an amount in
                                 19   controversy greater than $75,000. Defendant responds that the amount in
                                 20   controversy is apparent from the face of the Complaint. (Dkt. 11, at 8). The
                                 21   Court agrees with Defendant.
                                 22
                                 23         Paragraph 13 of the Complaint states:
                                 24
                                 25           The amount in controversy exceeds TWENTY FIVE
                                 26           THOUSAND DOLLARS. ($25,000.00), exclusive of interest
                                              and costs, for which Plaintiff seeks judgment against

                                                                              3
                                 Case 2:20-cv-07618-VAP-MRW Document 15 Filed 10/27/20 Page 4 of 6 Page ID #:225




                                              Defendants, together with equitable relief. In addition, Plaintiff
                                  1
                                              seeks damages from Defendants, and each of them, for
                                  2           incidental, consequential, exemplary, and actual damages
                                              including interest, costs, and actual attorneys’ fees.
                                  3
                                  4
                                  5   (Dkt. No. 1-1) (emphasis added). Plaintiffs’ allegations mirror the plaintiff’s

                                  6   allegation in Bernstein v. BMW of N. Am., 2018 WL 2210683 (N.D. Cal. May

                                  7   15, 2018) where the court held that the amount in controversy was apparent

                                  8   from the face of the plaintiff’s complaint.

                                  9
                                 10         Similar to the plaintiff in that case, in addition to the $25,000 at issue,
Central District of California
United States District Court




                                 11   Plaintiffs seek (among other things) incidental, consequential, exemplary,

                                 12   and actual damages, plus attorneys’ fees and costs. Exemplary damages

                                 13   would include the civil penalties Plaintiffs seek up to two times the amount of

                                 14   Plaintiffs’ actual damages; twice Plaintiffs’ $25,000 alleged damages would

                                 15   total $50,000, bringing the potential damages to $75,000, not including

                                 16   attorney’s fees. Thus, that the amount in controversy exceeds $75,000 is

                                 17   evident from the face of the Complaint. See also McDonald v. BMW of N.

                                 18   Am., LLC, 2017 WL 5843385, at *1-2 (S.D. Cal. Nov. 28, 2017) (“The

                                 19   complaint states that Plaintiff’s damages exceed $25,000, and prays for

                                 20   actual damages, statutory penalties of two times actual damages, attorney’s

                                 21   fees and punitive damages … BMW []could have multiplied $25,001 (the

                                 22   minimum amount of damages alleged in the complaint) by three to

                                 23   determine that Plaintiff seeks, at a minimum, in excess of $75,000, not

                                 24   including attorney’s fees or punitive damages.”). Plaintiffs make no effort to

                                 25   distinguish the Bernstein and McDonald decisions from this case.

                                 26

                                                                              4
                                 Case 2:20-cv-07618-VAP-MRW Document 15 Filed 10/27/20 Page 5 of 6 Page ID #:226




                                  1         Plaintiffs do not argue that $25,000 stands for Plaintiff’s total
                                  2   damages. Indeed, Plaintiffs argue the exact opposite. See Cox v. Kia
                                  3   Motors Am., 2020 WL 5814518, at *3 (N.D. Cal. Sep. 30, 2020) (reasoning
                                  4   that the court denied a motion to remand in a prior auto warranty case
                                  5   because the plaintiff in that case alleged that “‘[t]he amount in controversy
                                  6   exceeds TWENTY-FIVE THOUSAND DOLLARS ($25,000.00),’ and that in
                                  7   addition the plaintiff sought damages ‘for incidental, consequential,
                                  8   exemplary, and actual damages including interest, costs, and actual
                                  9   attorneys’ fees.’ The plaintiff did not argue … that the $25,000 figure
                                 10   alleged in the complaint encompassed all damages and civil penalties at
Central District of California
United States District Court




                                 11   issue, and in fact he made allegations expressly to the contrary.”); compare
                                 12   with Bourland v. Ford Motor Co., No. 5:19-cv-08456-EJD, 2020 WL
                                 13   5797915, at *3 (N.D. Cal. Sep. 29, 2020) (granting motion to remand where
                                 14   plaintiffs made no mention in the body of their complaint of excluding
                                 15   interests and costs, “and do not mention seeking ‘exemplary’ damages as
                                 16   well as attorneys’ fees separately.”); see also Feichtmann v. FCA US LLC,
                                 17   No. 5:20-cv-01790-EJD, 2020 WL 3277479, at *3 (N.D. Cal. June 18, 2020)
                                 18   (“In the absence of any contradictory allegations in the Complaint, the Court
                                 19   accepts Plaintiff’s explanation that the $25,001.00 figure represents the
                                 20   combined total of actual damages and civil penalties.”).
                                 21
                                 22         “[W]hen a complaint filed in state court alleges on its face an amount
                                 23   in controversy sufficient to meet the federal jurisdictional threshold, such
                                 24   requirement is presumptively satisfied unless it appears to a ‘legal certainty’
                                 25   that the plaintiff cannot actually recover that amount.” Sanchez v.
                                 26   Monumental Life Ins. Co., 102 F.3d 398, 402-403 (9th Cir. 1996). As it does

                                                                             5
                                 Case 2:20-cv-07618-VAP-MRW Document 15 Filed 10/27/20 Page 6 of 6 Page ID #:227




                                  1   not appear “to a ‘legal certainty’ that the plaintiff cannot actually recover the
                                  2   amount sought here, the amount in controversy requirement is satisfied.
                                  3
                                  4                                IV.    CONCLUSION
                                  5       The Court therefore DENIES the Motion to Remand.
                                  6
                                  7   IT IS SO ORDERED.
                                  8
                                  9       Dated:     10/27/20
                                 10                                                         Virginia A. Phillips
Central District of California
United States District Court




                                                                                       United States District Judge
                                 11
                                 12
                                 13
                                 14
                                 15
                                 16
                                 17
                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26

                                                                              6
